        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 1 of 8



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia L. Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14 Additional counsel listed on signature page

15                                  UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17

18 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

19                   Plaintiffs,                   DEFENDANTS’ REQUEST FOR
                                                   JUDICIAL NOTICE IN SUPPORT OF
20              v.                                 THEIR JOINT MOTION TO DISMISS
                                                   AND STRIKE PLAINTIFFS’ AMENDED
21 FORTRESS INVESTMENT GROUP LLC,                  COMPLAINT
   FORTRESS CREDIT CO. LLC, UNILOC
22 2017 LLC, UNILOC USA, INC., UNILOC              Hon. Edward M. Chen
   LUXEMBOURG S.A.R.L., VLSI
23 TECHNOLOGY LLC, INVT SPE LLC,                   Date:    December 17, 2020
   INVENTERGY GLOBAL, INC., IXI IP, LLC,           Time:    1:30 p.m.
24 and SEVEN NETWORKS, LLC,                        Dept.:   Courtroom 5

25                   Defendants.

26

27

28
                                                                 DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                  Case No. 3:19-cv-07651-EMC

     10875185
        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 2 of 8



 1              Defendants Fortress Investment Group LLC (“Fortress), Fortress Credit Co. LLC

 2 (“Fortress Credit”), Uniloc 2017 LLC (“Uniloc 2017”), Uniloc USA, Inc. (“Uniloc USA”), Uniloc

 3 Luxembourg S.a.r.l. (“Uniloc Luxembourg”), VLSI Technology LLC (“VLSI”), INVT SPE LLC

 4 (“INVT”), Inventergy Global, Inc. (“Inventergy”), IXI IP LLC (“IXI”), and Seven Networks, LLC

 5 (“Seven Networks” and, collectively, “Defendants”) have moved to dismiss and to strike the

 6 Amended Complaint (“AC”) of Plaintiffs Apple Inc. (“Apple”) and Intel Corporation (“Intel” and,

 7 collectively, “Plaintiffs”). In support of their Motion, Defendants request that the Court take

 8 judicial notice of certain public records maintained by the United States Patent and Trademark

 9 Office (“USPTO”) and various court and administrative decisions.

10                                                 ARGUMENT

11              In ruling on a motion to dismiss under Rule 12(b)(6), “courts must consider . . . matters of

12 which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

13 308, 322 (2007). A fact is judicially noticeable if it is “not subject to reasonable dispute.” Khoja

14 v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (quoting Fed. R. Evid. 201(b)).

15 Here, Defendants seek judicial notice of two categories of documents: (1) publicly available

16 records of the USPTO; and (2) administrative decisions in the allegedly “meritless” infringement

17 actions. All of these materials are subject to judicial notice.

18 I.           THE RECORDS OF THE USPTO ARE JUDICIALLY NOTICEABLE

19              Records maintained by the USPTO are judicially noticeable because these records are

20 publicly available and “not subject to reasonable dispute.” Balance Studio, Inc. v. Cybernet Ent.,

21 LLC, No. 15-CV-04038-DMR, 2016 WL 1559745, at *1, n.3 (N.D. Cal. Apr. 18, 2016) (taking

22 notice of USPTO records); see also Khoja, 899 F.3d at 1001 (noting that courts can take notice of

23 “patent application[s]”); Klang v. Pflueger, 2014 WL 4922401, at *1 (C.D. Cal. July 10, 2014)

24 (taking judicial notice of USPTO patent assignment records and the patents at issue “because they

25 are public records”). This Court previously took notice of, and relied on, certain USPTO records

26 in its Order Dismissing Plaintiffs’ Complaint. Dkt. 190 (herein, “Order”) at 14:9-23. Moreover,

27 Plaintiffs did not oppose Defendants’ prior request to take notice of these materials.

28              Defendants seek judicial notice of three categories of USPTO records:

                                                                           DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                            Case No. 3:19-cv-07651-EMC
     10875185                                           -2-
        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 3 of 8



 1              First, Defendants seek judicial notice of three patents cited in the AC: (1) U.S. Patent No.

 2 6,215,403, which “relates to a wireless monitoring and more particularly to a suffocation

 3 prevention system” that is meant “to ensure proper breathing to infants and bed-ridden

 4 individuals”; (2) U.S. Patent No. 7,220,220, which relates to an “exercise monitoring system and

 5 methods”; and (3) U.S. Patent No. 6,058,437, which relates to the use of a “Translation Lookaside

 6 Buffer” that keeps track of data location in a shared memory. AC ¶¶ 213, 292; Motion at 12-13;

 7 Declaration of Olivia L. Weber ISO Defendants’ Joint Motion to Dismiss and Strike (“Weber

 8 Decl.”) ¶¶ 3-5, Exs. A-C. Courts routinely take notice of patents. See, e.g., Klang, 2014 WL

 9 4922401, at *1 (Patents “are proper subjects for judicial notice under Federal Rule of Evidence

10 201.”); GeoVector Corp. v. Samsung Elecs. Co., 234 F. Supp. 3d 1009, 1016, n.2 (N.D. Cal. 2017)

11 (“The Korean Patent is also the proper subject of judicial notice as it is part of a publicly available

12 government record.”). Moreover, because the AC relies on these patents, they are “incorporated

13 by reference,” and the Court may consider them on this basis as well. GeoVector Corp., 234 F.

14 Supp. 3d at 1016.

15              Second, Defendants seek judicial notice of the number of patents that have been assigned

16 to Intel and Apple since the beginning of 2000. See Motha v. Time Warner Cable Inc., No. 16-

17 CV-03585-HSG, 2016 WL 7034039, at *2 (N.D. Cal. Dec. 2, 2016) (taking notice of the fact that

18 patent assignments were recorded). A list of such patents can be found by searching the USPTO’s

19 Patent Full Text (“PaFT”) database which is publicly available. Weber Decl. ¶¶ 6-7. A search of

20 this database demonstrates that Intel and Apple have been assigned more than 37,000 and 22,000

21 patents, respectively, since January 1, 2000. Id., Ex. D at 2-5.

22              Third, Defendants seek judicial notice of the number and ownership of patents that fall

23 within certain patent classifications as defined by the USPTO. The USPTO has established a

24 patent classification scheme called the Cooperative Patent Classification (CPC).1 As explained in

25 Defendants’ Motion, some of these classifications fall within Plaintiffs’ broadly defined

26 “markets.” Motion at 17-18. A search of the PaFT database demonstrates the following:

27

28              1
                    https://www.uspto.gov/web/patents/classification/cpc
                                                                           DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                            Case No. 3:19-cv-07651-EMC

     10875185                                            -3-
         Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 4 of 8



 1                  •   The USPTO has issued over 560,000 patents since January 1, 2000 under the CPC
 2                      classification for “Electric Digital Data Processing.” Weber Decl. ¶ 9, Ex. D at 6-

 3                      7;

 4                  •   The USPTO has issued over 390,000 patents since January 1, 2000 under the CPC
 5                      classification for “Semiconductor Devices.” Id. ¶ 10, Ex. D at 8-9;

 6                  •   The USPTO has issued over 62,000 patents since January 1, 2000 under the CPC
 7                      classification for “Detecting, measuring or recording for diagnostic purposes;

 8                      Identification of persons.” Id. ¶ 12, Ex. D at 10-11. All three of Defendants’

 9                      allegedly “substitute” patents in the purported “health monitoring” market share

10                      this CPC main group. Id. ¶ 11, Ex. E. at 2-4. According to the USPTO database,

11                      Apple and Intel own 153 and 124 patents in this group, respectively. Id. ¶¶ 13-14,

12                      Ex. D at 12-15; and

13                  •   The USPTO has issued over 67,000 patents since January 1, 2000 under the CPC
14                      classification for “Security arrangements for protecting computers, components

15                      thereof, programs or data against unauthorized activity.” Id. ¶ 16, Ex. D at 16-17.

16                      Seven of Defendants’ patents in the alleged “digital rights management” market

17                      share this CPC main group. Id. ¶ 15, Ex. F at 2-8. According to the USPTO

18                      database, Intel and Apple own 1,935 and 730 patents in this group, respectively.

19                      Id. ¶¶ 17-18, Ex. D at 18-21.

20 The Court previously took notice of, and relied on, searches of the USPTO PaFT database. Order

21 at 14:9-23. It should do the same here.

22 II.          THE PROCEEDINGS OF ADMINISTRATIVE AGENCIES ARE JUDICIALLY

23              NOTICEABLE

24              It is well established that courts may take judicial notice of decisions made by

25 administrative agencies. Papai v. Harbor Tug & Barge Co., 67 F.3d 203, 207, n.5 (9th Cir. 1995),

26 rev’d on other grounds, 520 U.S. 548 (1997) (“Judicial notice is properly taken of orders and

27 decisions made by other courts and administrative agencies.”). This includes decisions by the

28 Patent Trial and Appeal Board (“PTAB”) on whether to institute inter partes review. See, e.g.,
                                                                            DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                             Case No. 3:19-cv-07651-EMC

     10875185                                           -4-
        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 5 of 8



 1 Finjan, Inc. v. Blue Coat Sys., Inc., No. 15-CV-03295-BLF, 2016 WL 7732542, at *1, n.1 (N.D.

 2 Cal. July 25, 2016) (“The Court takes judicial notice of the PTAB’s decisions on whether to

 3 institute IPR for these patents.”); Atlas IP LLC v. Pac. Gas & Elec. Co., No. 15-CV-05469-EDL,

 4 2016 WL 1719545, at *1, n.1 (N.D. Cal. Mar. 9, 2016) (taking “judicial notice of the Final Written

 5 Decision of the Patent Trial and Appeal Board.”).

 6              As explained in Defendants’ Motion, the AC repeatedly alleges that Defendants’ patents

 7 are weak and meritless, e.g., AC ¶¶ 2, 10, 30, 34, 38, 39, 43, 88, 94, 96, 105, 430, 431, and more

 8 than 150 paragraphs in the AC are directed at attacking litigation conduct, Motion at 38.

 9 Accordingly, Defendants seek judicial notice of the following decisions issued by the PTAB

10 denying Plaintiffs’ request for inter partes review on Defendants’ patents:

11          •    Apple Inc., v. Seven Networks, LLC, No. IPR2020-00425 (P.T.A.B. Sept. 1, 2020);
12          •    Apple, Inc. v. Seven Networks, LLC, No. IPR2020-00507 (P.T.A.B. Sept. 1, 2020);
13          •    Apple Inc., v. Seven Networks, LLC, No. IPR2020-00189 (P.T.A.B. June 11, 2020);
14          •    Apple Inc. et al. v. INVT SPE LLC, No. IPR2018-01473 (P.T.A.B. Mar. 25, 2020);
15          •    Apple Inc. et al. v. INVT SPE LLC, No. IPR2018-01555 (P.T.A.B. Feb. 28, 2020);
16          •    Apple Inc. et al. v. INVT SPE LLC, No. IPR2018-01581 (P.T.A.B. Feb. 28, 2020);
17          •    Intel Corporation v. VLSI Technology LLC, No. IPR2018-01312 (P.T.A.B. Feb. 19,
                 2020);
18
            •    Intel Corporation v. VLSI Technology LLC, No. IPR2018-01040 (P.T.A.B. Feb. 12,
19               2020);

20          •    Intel Corporation v. VLSI Technology LLC, No. IPR2018-01107 (P.T.A.B. Feb. 10,
                 2020);
21
            •    Intel Corporation v. VLSI Technology LLC, No. IPR2019-01196 (P.T.A.B. Jan. 7, 2020);
22
            •    Intel Corporation v. VLSI Technology LLC, No. IPR2018-01296 (P.T.A.B. Apr. 11,
23               2019);

24          •    Intel Corporation v. VLSI Technology LLC, No. IPR2019-00034 (P.T.A.B. Apr. 11,
                 2019);
25
            •    Apple Inc. v. Uniloc 2017 LLC, No. IPR2017-01993 (P.T.A.B. Mar. 6, 2019);
26
            •    Apple Inc. and ZTE (USA) Inc. v. INVT SPE LLC, No. IPR2018-01474 (P.T.A.B. Mar. 5,
27               2019);

28          •    Apple Inc. and ZTE (USA) Inc. v. INVT SPE LLC, No. IPR2018-01478 (P.T.A.B. Feb.19,
                 2019);
                                                                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                          Case No. 3:19-cv-07651-EMC

     10875185                                         -5-
        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 6 of 8



 1          •    Intel Corporation v. VLSI Technology LLC, No. IPR2018-01038 (P.T.A.B. Dec. 4,
                 2018);
 2
            •    Apple Inc. v. Uniloc Luxembourg S.A., No. IPR2017-02202 (P.T.A.B. May 1, 2018).
 3
     III.       CONCLUSION
 4
                For the reasons stated above, the Court should grant Defendants’ request for judicial
 5
     notice.
 6

 7
     Dated: September 15, 2020                           Respectfully submitted,
 8
                                                         IRELL & MANELLA LLP
 9

10
                                                         By: /s/ A. Matthew Ashley
11                                                           A. Matthew Ashley
                                                             Counsel for Defendants
12                                                           FORTRESS INVESTMENT GROUP LLC,
                                                             FORTRESS CREDIT CO. LLC,
13                                                           VLSI TECHNOLOGY LLC
14
                                                              /s/ Christopher A. Seidl
15                                                            Christopher A. Seidl (pro hac vice)
                                                              CSeidl@RobinsKaplan.com
16                                                            ROBINS KAPLAN LLP
                                                              800 LaSalle Avenue, Suite 2800
17                                                            Minneapolis, MN 55402
                                                              Telephone: 612 349 8468
18                                                            Facsimile: 612 339-4181
                                                              Counsel for Defendants
19                                                            INVT SPE LLC
                                                              INVENTERGY GLOBAL, INC.
20

21                                                            /s/ Jason D. Cassady
                                                              Jason D. Cassady (pro hac vice)
22                                                            jcassady@caldwellcc.com
                                                              CALDWELL CASSADY & CURRY
23                                                            2121 N. Pearl Street, Suite 1200
                                                              Dallas, TX 75201
24                                                            Telephone: 214 888-4841
                                                              Facsimile: 214-888-4849
25                                                            Counsel for Defendant
                                                              IXI IP, LLC
26

27                                                            /s/ James J. Foster
                                                              James J. Foster
28                                                            jfoster@princelobel.com
                                                                           DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                            Case No. 3:19-cv-07651-EMC

     10875185                                           -6-
        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 7 of 8



 1                                              PRINCE LOBEL TYE LLP
                                                One International Place, Suite 3700
 2                                              Boston, MA 02110
                                                Telephone: 617 456-8022
 3                                              Facsimile: 617 456-8100
                                                Counsel for Defendant
 4                                              UNILOC 2017 LLC

 5
                                                /s/ Daniel. R. Shulman
 6                                              Daniel R. Shulman (pro hac vice)
                                                dan@shulmanbuske.com
 7                                              SHULMAN & BUSKE PLLC
                                                126 North Third Street, Suite 402
 8                                              Minneapolis, MN 55401
                                                Telephone: 612 870 7410
 9                                              Counsel for Defendants
                                                UNILOC LUXEMBOURG S.A.R.L.
10                                              UNILOC USA, INC

11
                                                /s/ Dean C. Eyler
12                                              Dean C. Eyler (pro hac vice)
                                                dean.eyler@lathropgpm.com
13                                              LATHROP GPM LLP
                                                500 IDS Center
14                                              80 South 8th Street
                                                Minneapolis, MN 55402
15                                              Telephone: 612 632-3335
                                                Facsimile: 612 632-4000
16                                              Counsel for Defendants
                                                UNILOC LUXEMBOURG S.A.R.L.
17                                              UNILOC USA, INC

18
                                                /s/ Samuel F. Baxter
19                                              Samuel F. Baxter (pro hac vice)
                                                sbaxter@mckoolsmith.com
20                                              John Briody (pro hac vice)
                                                jbriody@mckoolsmith.com
21                                              MCKOOL SMITH
                                                104 East Houston, Suite 100
22                                              Marshall, TX 75670
                                                Telephone: 903 923-9001
23                                              Facsimile: 903 923-9099
                                                One Manhattan West
24                                              395 9th Avenue, 50th Floor
                                                New York, NY 10001-8603
25                                              Telephone: 212.402.9438
                                                Counsel for Defendant
26                                              SEVEN NETWORKS, LLC

27

28
                                                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                              Case No. 3:19-cv-07651-EMC

     10875185                             -7-
        Case 3:19-cv-07651-EMC Document 204 Filed 09/15/20 Page 8 of 8



 1

 2                                          ECF ATTESTATION

 3              I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 4 DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF THEIR JOINT

 5 MOTION TO DISMISS AND STRIKE PLAINTIFFS’ AMENDED COMPLAINT. I hereby

 6 attest that I received authorization to insert the signatures indicated by a conformed signature (/s/)

 7 within this e-filed document.

 8

 9

10                                                     By: /s/ Olivia Lauren Weber
                                                           Olivia Lauren Weber
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
                                                                                         Case No. 3:19-cv-07651-EMC

     10875185                                         -8-
